Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. The Remarks allege MacGregor does not teach claim limitation “according to the busbar current”. The Remarks further alleges the acquiring of MacGregor is not according to a rated power capacity of a power conversion unit.
In response, the Remarks do not allege MacGregor does not teach acquiring a quantity (of power conversion units that meets a power requirement of a load. The Remarks contend the acquiring of MacGregor is not according to busbar current or a rated capacity. In support of the above the Remarks contend the decision of MacGregor does not involves the direct busbar current. However current is involved in power and efficiency as seen in the Fig. 9 of MacGregor further teaches controlling and balancing the output current (col. 8 lines 20-47). There is no limitation in the claims which requires the “acquiring” to be based on a measured direct current busbar current. The claims more broadly recite the acquiring is according to the current. There is similarly no requirement in the claims that the basis underlying the decision of turning off ATSPSUs be based on the current, determining, measuring acquiring current are similarly not required by the claim. The features upon which applicant relies (i.e., adjusting the quantity based on a determined direct current busbar current and acquired rated capacity) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Remarks additionally allege a rated capacity is the maximum power capacity of the UPS, which is constant. In response there is no requirement in the claims of the measuring or determining the .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacGregor et al. (US 10,348,124).
	With respect to claim 11 MacGregor teaches A method for controlling a distributed direct current power supply system, comprising: acquiring a direct current busbar current (col 7 line 6) of the distributed direct current power supply system (see DC out lines Fig. 4); acquiring, according to the direct current busbar current and a rated capacity (see the communication of efficiency vs output curve levels col. 8 line 52) of a power conversion unit in the distributed direct current power supply system, a quantity (the number currently operating) of power conversion units that meets a power requirement of a load; and adjusting ( col. 7 lines 55-60, col 8 line 50), according to the quantity of power conversion units, power conversion units that are turned on in the distributed direct current power supply system.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Briggs et al. (US 7,379,305)
With respect to claim 13 MacGregor teaches the use of a power distribution system however and teaches the use of a cabinet (see rack Fig. 1) however does not teach the cabinet includes communication with other racks. Briggs teaches the known connection of a cabinet (401) and another cabinet (402). It would have been obvious to one having ordinary skill in art at the time of the invention to modify MacGregor to include the use of a two cabinets for the benefit of increased storage space.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Broadbent et al. (US 20180116070)
With respect to claim 20 MacGregor teaches the use of a power distribution system however and teaches the use of a cabinet (see rack Fig. 1) however does not teach the cabinet includes communication with other racks. Broadbent teaches the known connection of a cabinet (310) and .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Zhang (US 20190280520)
With respect to claim 14 MacGregor teaches a backup time (col. 7 lines 5-10) of the distributed direct current power supply system, a quantity of battery units (see state of charge of BMs 22) that meets the power requirement of the load; wherein, the backup time is preset (based on the number of BMs and the charge present in the BMs); and setting, according to the quantity of battery units, backup battery units in the distributed direct current power supply system.  MacGregor does not teach a rated capacity of a battery unit in the distributed direct current power supply system. Zhang teaches (paragraph 0075 the know use of accounting for a battery capacity in UPS design. It would have been obvious to one having ordinary skill in art at the time of the invention to modify MacGregor to include the battery capacity for the predictable result in improved time calculations or to prevent battery overcharging.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Broadbent et al. (US 20180116070)
With respect to claim 16 MacGregor teaches the use of a distribution system and a acquiring a time (col. 7 lines 5-10) however does not teach acting bases on price. Braodbent teaches if it is determined that the current time is in a low electricity price time (paragraph 0032) period, supplying power to the load through each of the power conversion units, and simultaneously charging (see storing power) each battery unit; wherein the low electricity price time period is preset; and if it is determined that the current time is in a high electricity price time period, supplying power to the load through the battery units (see drawing stored power) under a condition that a backup time requirement of the .

Claim 18-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Colombi et al. (US 20130193761)
With respect to claim 18 and 25 MacGregor teaches an electronic device and communication bus (see 42, 60 and 64) for controlling a distributed direct current power supply system, comprising: acquiring a direct current busbar current (col 7 line 6) of the distributed direct current power supply system (see DC out lines Fig. 4); acquiring, according to the direct current busbar current and a rated capacity (see the communication of efficiency vs output curve levels col. 8 line 52) of a power conversion unit in the distributed direct current power supply system, a quantity (the number currently operating) of power conversion units that meets a power requirement of a load; and adjusting ( col. 7 lines 55-60, col 8 line 50), according to the quantity of power conversion units, power conversion units that are turned on in the distributed direct current power supply system. MacGregor does not teach the inclusion of a processor memory. Colombi teaches the known use of a processor and memory (40, 42 see Fig. 3) in a UPS controller. It would have been obvious to one having ordinary skill in art at the time of the invention to modify MacGregor to include the use of a processor and memory, if in fact such elements are not present in the system of MacGregor for the benefit of reprograming of the UPS operations. 
With respect to claim 19 MacGregor teaches in a case that a redundantly allocated quantity of power conversion units (units which are switched off to optimize efficiency) corresponding to the load is changed (switched ON), adjusting the power conversion units corresponding to the load according to the changed redundantly allocated quantity.
20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Colombi et al. (US 20130193761) in view of Briggs et al. (US 7,379,305)
With respect to claim 20 MacGregor teaches the use of a power distribution system however and teaches the use of a cabinet (see rack Fig. 1) however does not teach the cabinet includes communication with other racks. Briggs teaches the known connection of a cabinet (401) and another cabinet (402). It would have been obvious to one having ordinary skill in art at the time of the invention to modify MacGregor to include the use of a two cabinets for the benefit of increased storage space.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Colombi et al. (US 20130193761) in view of Broadbent et al. (US 20180116070)
With respect to claim 20 MacGregor teaches the use of a power distribution system however and teaches the use of a cabinet (see rack Fig. 1) however does not teach the cabinet includes communication with other racks. Broadbent teaches the known connection of a cabinet (310) and another cabinet (320/322). It would have been obvious to one having ordinary skill in art at the time of the invention to modify MacGregor to include the use of a two cabinets for the benefit of increased storage space.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Colombi et al. (US 20130193761) in view of Zhang (US 20190280520)
With respect to claim 21 MacGregor teaches a backup time (col. 7 lines 5-10) of the distributed direct current power supply system, a quantity of battery units (see state of charge of BMs 22) that meets the power requirement of the load; wherein, the backup time is preset (based on the number of BMs and the charge present in the BMs); and setting, according to the quantity of battery units, backup battery units in the distributed direct current power supply system.  MacGregor does not teach a rated capacity of a battery unit in the distributed direct current power supply system. Zhang teaches (paragraph 0075 the know use of accounting for a battery capacity in UPS design. It would have been .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Colombi et al. (US 20130193761) in view of Broadbent et al. (US 20180116070)
With respect to claim 23 MacGregor teaches the use of a distribution system and a acquiring a time (col. 7 lines 5-10) however does not teach acting bases on price. Broadbent teaches if it is determined that the current time is in a low electricity price time (paragraph 0032) period, supplying power to the load through each of the power conversion units, and simultaneously charging (see storing power) each battery unit; wherein the low electricity price time period is preset; and if it is determined that the current time is in a high electricity price time period, supplying power to the load through the battery units (see drawing stored power) under a condition that a backup time requirement of the distributed direct current power supply system is met; wherein the high electricity price time period is preset. It would have been obvious to one having ordinary skill in art at the time of the invention to modify MacGregor to act based on price for the benefit of reducing the operational cost.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of Park et al. (US 20170093207).
With respect to claim 26 MacGregor teaches the method of controlling direct current however does not teach determining that the current time is in a high electricity price time period; supplying power to the load through the battery units based on a backup time requirement of the distributed direct current power supply system; wherein the high electricity price time period is preset. Park teaches acquiring a current time (paragraph 0043); determining that the current time is in a high (see relatively high paragraph 0043) electricity price time period; supplying power to the load through the .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (US 10,348,124) in view of in view of Colombi et al. (US 20130193761) in view of Park et al. (US 20170093207).
With respect to claim 27 MacGregor teaches the method of controlling direct current however does not teach determining that the current time is in a high electricity price time period; supplying power to the load through the battery units based on a backup time requirement of the distributed direct current power supply system; wherein the high electricity price time period is preset. Park teaches acquiring a current time (paragraph 0043); determining that the current time is in a high (see relatively high paragraph 0043) electricity price time period; supplying power to the load through the battery units (200) based on a backup time requirement (paragraph 0014) of the distributed direct current power supply system. It would have been obvious to one having ordinary skill in art at the time of the invention to modify MacGregor to include the control seen in Park for the benefit of reduced cost. MacGregor as modified by Park does not teach the high electricity price time period is preset. It is well known the price or peak demand of power occurs as the same time of the day. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify MacGregor to use preset times for the predictable result of reducing costs in grid connected systems.


Allowable Subject Matter
Claims 15, 17, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 15 and 22 MacGregor teaches the method and device however does not teach the further limitation calculating according to a formula M=KxlxT/(BxKxn) to acquire the quantity M of battery units that meets the power requirement of the load, wherein K represents a safety coefficient of the battery unit, I represents the direct current busbar current, T represents the backup time of the distributed direct current power supply system, B represents the rated capacity of the battery unit, and n represents a discharge coefficient of the battery unit. At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claims 17 and 24 MacGregor teaches the method and device however does not teach the further limitation calculating according to a formula N=I/(AxY) to acquire the quantity N of power conversion units that meets the power requirement of the load, wherein I represents the direct current busbar current, A represents the rated capacity of the power conversion unit, and Y represents an optimal efficiency controlled load rate of the power conversion unit. At least this further limitation is not taught or rendered obvious by the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836